Cole, J.
(dissenting). —I do not concur in the foregoing opinion. I think the judgment should be affirmed.
Some of the reasons which influence my conclusion may be briefly stated.
Section 1571 of the Revision of 1860, is as follows:
“ All payments or compensation for intoxicating liquor hereafter sold in violation of this act, whether such payments or compensation be in money, goods, land, labor or any thing else whatsoevér, shall be held to have been received in violation of law and against equity and good conscience, and to have been received upon a valid promise and agreement of the receiver in consideration of the receipt thereof, to pay on demand to the person furnishing such consideration the amount of said money or the just value of such goods, land, labor or other thing. All sales, transfers, conveyances, mortgages, liens, attach*390ments, pledges and securities of every kind which, either in whole or in part, shall have been made for or pu account of intoxicating liquors sold in violation of this act, shall be utterly null and void against all persons in all cases, and no rights of any kind shall be acquired thereby, and no action of any kind shall be maintained in any court in this State for intoxicating liquors, or tlio value thereof, sold in any other State or country contrary to the law of said State or country, or with intent to enable any person to violate any provisions of this act nor shall any action be maintained for the recovery or possession of any intoxicating liquor, or the value thereof except in cases where persons owning or possessing such liquor, with lawful intent, may have been illegally cleprived of the same.” * * * *
The foregoing opinion quotes the italicised language above, and states, that it, “ without reference to principles of interpretation, would seem to warrant the view,” that “ the plaintiff has no right in the liquor that the law will recognize and enforce.” The only “principle of interpretation,” however, which is alluded to in the opinion, is, that the view that the plaintiff cannot maintain the action, “is absurd.” Now, I concede, that where the language of a statute will admit of two constructions, the fact, that one construction leads to an “ absurd ” or unjust result, while the other does not, that fact will determine in favor of the latter construction. But where the language of a statute is plain and susceptible of only one construction, it is not competent for a court to refuse to enforce the statute, because, in the opinion of the court, the result effectuated by the statute- “ is absurd.” The legislative will is not thus to be disregarded; it is the duty of the court to obey and enforce it.
But I deny that the result of the judgment of the District Court “ is absurd.” I admit, however, that by the *391' judgment of the District Court the value of the intoxicating liquors which the plaintiff once owned is applied to the payment of the debt of another person.
The experience of the people of this State, as well as of most others, abundantly proved that the sale of intoxicating liquors as a beverage could not be suppressed by simply visiting upon the offender a pecuniary penalty. The unwillingness of private citizens to become prosecutors, afforded immunity, to a very great extent, to all offenders. And the profits arising from the traffic were so great as to enable persons engaging in it to pay all fines actually enforced against them, and still leave a margin of profit equal to, if not largely more than, could be realized in legitimate avenues of trade. Hence the legislature sought, by the enactment of the law for the suppression of intemperance, the fifteenth section of which is above quoted, to “ lay the axe to the root of the tree ” by robbing intoxicating liquors kept with unlawful intent, of the element of property, and make it for the interest of the citizens to enforce the law.
The legislature has, in effect, said, that, where a person holds intoxicating liquor for an unlawful purpose, he holds the same without any legal right thereto which he can enforce in the courts of this State. It may be taken from him and destroyed. Rev. § 1566. If he sells it and receives money or property for it, the money or property may be recovered from him by action. § 1571. If he buys a homestead for his family, and pays for it in intoxicating liquor, himself and family may be turned out of doors, and the party who sold it to him may recover the homestead, and still keep the liquors and. their proceeds. § 1571. All these things, and many others, doubtless very “absurd” to my brothers, are so clearly and expressly provided for, that they cannot be, and are not, denied. And yet the statute has been by this court held constitu*392tional, and, in most of the features named, directly enforced.
It is true this court has held that intoxicating liquors are or may be the subject of larceny. The State v. May, 20 Iowa, 305. So may counterfeiting tools, held by a counterfeiter for an unlawful purpose, be the subject of larceny; and yet, I question very much whether a counterfeiter could maintain replevin for them against an officer who had seized them; and this although there is no special statute denying the right.
But it is held, in The State v. May, supra, that the owner of intoxicating liquors kept for illegal sale is remediless l)y suit for any trespass in relation to them. That the statute has denied all remedy to the violators of the law, although the liquor; is, in its essential nature, property; but that the statute had not declared that the stealing of it should not be punished, hence it should be punished. Now, to say, because intoxicating liquor may bo the subject of larceny, that it follows that the owner may maintain trespass or replevin for such liquor, although the latter right is expressly denied by the statute, is, to use the potent argument of the majority opinion, “absurd.”
But let us look at the decisions of this court upon this particular section, and. see whether or not every previous case thereon is not in effect overruled as “ absurd ” by the majority opinion in this. In Smith v. Grable (14 Iowa, 429), it was held, that, where a party exchanged goods for intoxicating liquors sold in violation of law, he might recover the same by action. Here it will be observed, that the intoxicating liquors of one man are, without his consent, but by judicial sanction, taken and applied to the use of another. Now, this is the very thing which, in the majority opinion, is called “ absurd,” and for that reason the statute is not' enforced. In Davis v. Slater (17 Iowa. 250), one Sterne rented his farm to the defendant, *393Slater, for one year, Slater agreeing to pay therefor, as rent, six hundred bushels of corn. Sterne sold this claim for rent, to the plaintiff, Davis, in consideration of certain intoxicating liquors, sold in violation of law. Davis sued Slater to recover the rent, and this court held, that he could not recover, and this, although Slater still owed the rent and was not a party to the contract of illegal sale. The court, in the opinion prepared by the present chief justice, denied the right of the plaintiff to recover because the statute, “in language the plainness of which is equaled only by its comprehensiveness,” declares' all contracts on account of intoxicating liquors, sold in violation of law, to be utterly null and void against all persons in all cases. Here, it will be noticed, that this court discharged a man from the payment of a just debt to his creditor, because that creditor had sold intoxicating liquors in violation of law to another party. It does seem to me, that from the stand-point of my brothers concurring in the majority opinion, the “absurd” argument could have been used with even greater propriety in favor of the plaintiff, Davis, in that case, than in favor of Monty in this. Did the judgment in favor of Slater “recognize the jesuitical principle,” or “wort absolute dishonesty and crime? ” Let the majority opinion answer.
The case of Sommer v. Cate (22 Iowa, 585), holds, that, before a plaintiff can recover for any intoxicating liquors in any action, he must aver in his petition, and prove on the trial, that he owned or possessed the liquors sued for, with lawful intent. In the case now under examination, it was not averred in the petition, nor proved on the trial, that the plaintiff owned or possessed the liquors sued for, with lawful intent; but, on the contrary, it was proved and found as a fact by the court, that the intoxicating liquors in controversy were owned by plaintiff and kept by Aim to be sold i/n violation of la/w. Under the rule, *394therefore, as settled by this court in the case of Sommer v. Cate (supra), the plaintiff could not recover; and yet, by the majority opinion in this, the judgment against the plaintiff is reversed, and it is said in it that appellee’s claim is not “ sustained by the cases adjudged in this court arising under the act.” I think otherwise.
In the case of Church v. Simpson (p. 408), it is expressly held, in an opinion prepared by the writer of the majority opinion in this case, that the vendor of intoxicating liquors sold in violation of law may be garnisheed by a creditor of his vendee, and required to pay the money received for such liquors, in satisfaction of the debt of his vendee, to the garnishing creditor. In the case of Church v. Simpson (supra), the proof did not show that Simpson had sold intoxicating liquors in violation of law, and hence he was not held'liable. But the principle was settled and expressly stated in substance as above. Hence we find that, under our statute, intoxicating liquors held in violation of law, or the proceeds of their sale, may be, yea, under the statute, must be, when judicially claimed, taken and applied in payment of “ the debt of another man,” or “for the use of another.” It will be seen that, by the doctrine of the case of Church v. Simpson, to úse the very mistaken language of the majority opinion, the “ climax of absurdity is reached,” that the “ jesuitical principle is recognized,” and that the statute is made to “ receive a construction that will render its provisions absurd in effect, or cause it to work manifest injustice and absolute dishonesty and crime,” and the property or money of the liquor seller may be taken to pay a debt, “ of which in truth he does not owe one cent.”
I have thus given the statute and the adjudications under it. My reasons for dissenting from the majority opinion are, briefly, that it is in conflict with the previous decisions of this court. It is in conflict with the *395plain letter of the statute, “ Nor shall any action be maintained- for the recovery or possession of any intoxicating liquor, or the value thereof, except in cases where persons owning or possessing such liquor, with lawful intent, may have been illegally deprived of the same.”
The statute says this plaintiff shall not maintain his action, because he owned the liquor with unlawful intent. The language is plain and unmistakable. The majority opinion says, in effect, the plaintiff may recover although he kept the liquors to be sold in violation of law. I prefer to follow and obey the statute, and to stand by the previous decisions of this court. I do so without any eulogy of temperance, which I endeavor to practice, or denunciation of the statute enacted to maintain it, which I strive to enforce.
In my opinion the judgment of the District Court should be affirmed, but the majority say it shall be
Reversed.